DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in the reply filed on 06/03/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species.
Claims 1-2 and 4-10, drawn to an elected Species I, are examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-rotating surface” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al (8,056,345; IDS ref) in view of Schaeffer et al (5,783,315).
In re Claim 1:  Norris teaches a gas turbine engine (10) comprising: 
a plurality of rotating components (rotors and blades) housed within a compressor section (30) and a turbine section (34); 
a first tap (22, col. 2 ll. 16-18) connected to said compressor section and configured to deliver air (intended use) at a first pressure; 
a heat exchanger (18) connected downstream of said first tap (36/38; Figs. 1 and 2); and 
a flowpath (42/44) defined between a rotating surface (12, blades) and a non-rotating surface (casing), wherein the flowpath is connected downstream of said heat exchanger (see Figs. 1 and 2) and is configured to deliver air (intended use) to at least one of said plurality of rotating components, wherein 
However, Norris does not specifically teach wherein at least a portion of said non-rotating surface and said rotating surface comprising a base metal; and also does not teach that an insulation material disposed on a surface along the flowpath.
Schaeffer teaches wherein at least a portion of said non-rotating surface (vanes and disks, inlet guide vanes, combustor cases, col. 3 ll. 34-40) and said rotating surface (blades) comprising a base metal (titanium alloy); and also does not teach that an insulation material (coating) disposed on a surface (combustor casing) along the flowpath.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include coating of gas turbine components in order to protect the components from environmental and thermal exposure as taught by Schaeffer, col. 1 ll. 52-54.
In re Claim 2:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claim 1, above.  Norris further teaches wherein there is a downstream most location in a high pressure compressor (at crossing of 44 with HP compressor in Fig. 2) within said compressor section and the first tap (36) is at an upstream location (see Fig. 2) relative to the downstream most location. 
In re Claim 4:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claim 1, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches wherein said at least one rotating component includes at least a downstream most portion of a high pressure compressor (col. 3 ll. 35-40; Norris teaches that the cooling air 42 is directed to the high pressure compressor section) within the compressor section. 
In re Claim 5:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claim 1, above.  Norris further teaches wherein said at least one rotating component includes an upstream most blade and vane in a high pressure turbine (at exit of 42 or 44) which is part of said turbine section. 
In re Claim 6:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claim 1, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches wherein said insulation material (coating) being provided outwardly (inherent with coating) of said base metal on at least a portion of both said rotating surface and said non-rotating surface (col. 1 ll. 34-40). 
In re Claim 7:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claims 1 and 6, above.  Norris further teaches wherein there is a combustor radially outward of said non-rotating surface (combustor casing which is coated as per Schaeffer’s teaching, col. 3 ll. 36-40), and a chamber (plenum from where 38 is tapped) intermediate said combustor and said non-rotating surface connected to receive compressed air downstream of a downstream most location in said compressor section. 
In re Claim 8:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claims 1, 6 and 7, above.  Norris further teaches wherein said rotating surface is an outer surface of a shaft (Schaeffer teaches that disks and the like to be coated, col. 3 ll. 36-40, it would have been obvious to coat any surface which requires protection due to high temperatures) connecting a high pressure turbine rotor in said turbine section to a high pressure compressor rotor in said compressor section. 
In re Claim 9:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claims 1 and 6-8, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches that said insulation material on said rotating surface is a coating. 
In re Claim 10:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claims 1 and 6-9, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches wherein said coating including an outer ceramic topcoat (ceramic layer, col. 2 ll. 22-33) facing the insulation material (bond coat) on said non-rotating surface. 
In re Claim 11:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claims 1 and 6-10, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches
wherein there is a metallic bond coat intermediate said ceramic topcoat and the underlying base metal in said rotating surface (col. 2 ll. 22-33). 
In re Claim 20:  . 
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris in view of Schaeffer and in further view of Darolia et al (7,288,328).
In re Claim 12:  Norris i.v. Schaeffer teaches the invention as claimed and as discussed for Claims 1 and 6-11, above with the exception of limitation taught by Darolia: wherein there is a thermally-grown oxide coating (Figs. 3-4; NiO or Cr2O3 in layers I or II; it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113) intermediate said metallic bond coat (Cr2O2 or Al2O2) and said ceramic topcoat.(ceramic layer, 26).
 It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include an oxide coating between the bond coat and the ceramic coating in order to provide more environmental resistance and strength of the coating as taught by Darolia, col. 4 ll. 33-47.
In re Claim 13:  Norris i.v. Schaeffer i.v. Darolia teaches the invention as claimed and as discussed for Claims 1 and 6-12, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches wherein said insulation material on said non-rotating surface includes a ceramic fiber blanket.(the top coat 26 is ceramic).
In re Claim 14:  Norris i.v. Schaeffer i.v. Darolia teaches the invention as claimed and as discussed for Claims 1 and 6-13, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches wherein said base metal (22) is radially inward (see Fig. 3) of said ceramic fiber blanket (20) and an outer wall of said non-rotating surface (casing, on any surface requiring coating) is attached on an opposed radial side of said ceramic fiber blanket relative to said base metal (see Fig. 3). 
In re Claim 15:  Norris i.v. Schaeffer i.v. Darolia teaches the invention as claimed and as discussed for Claims 1 and 6, above.  Schaeffer being incorporated in Norris’ apparatus, Schaeffer further teaches wherein said insulation material  (20) on said non-rotating component (casing, on any surface requiring coating) includes a ceramic fiber blanket (20, the top coat is ceramic), and wherein said base metal (22) is radially inward of said ceramic fiber blanket and an outer wall of said non-rotating structure is attached on an opposed radial side of said ceramic fiber blanket relative to said base metal (see Fig. 3)
In re Claim 16:  Norris i.v. Schaeffer i.v. Darolia teaches the invention as claimed and as discussed for Claims 1, 6 and 15, above.  Norris further teaches wherein fluid conduits (42 and 44) are connected to a location downstream of said heat exchanger (connected to the turbine), to communicate air (tapped air) downstream of the heat exchanger into said flow path, and Schaeffer being incorporated in Norris’ apparatus Schaeffer further teaches at least some of said fluid conduits being provided with insulation (Schaeffer teaches that disks and the like to be coated, col. 3 ll. 36-40, it would have been obvious to coat any surface which requires protection due to high temperatures). 
In re Claim 17:  Norris i.v. Schaeffer i.v. Darolia teaches the invention as claimed and as discussed for Claims 1, 6 and 15, above.  Darolia being incorporated in Norris i.v. Schaeffer’s apparatus, Darolia further teaches wherein said ceramic fiber blanket is formed of bulk fibers (it has been held that “[T]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113). 
In re Claim 18:  Norris i.v. Schaeffer i.v. Darolia teaches the invention as claimed and as discussed for Claims 1, 6, 15 and 17, above.  Darolia being incorporated in Norris i.v. Schaeffer’s apparatus, Darolia further teaches wherein said ceramic fiber blanket is formed with a alumina-silica fibers (col. 6 ll. 24-25). 
In re Claim 19:  Norris i.v. Schaeffer i.v. Darolia teaches the invention as claimed and as discussed for Claims 1, 6, 15, 17 and 18, above.  Norris further teaches wherein fluid conduits (42 and 44) are connected to a location downstream of said heat exchanger (connected to the turbine), to communicate air (tapped air) downstream of the heat exchanger into said flow path, and Schaeffer being incorporated in Norris’ apparatus Schaeffer further teaches at least some of said fluid conduits being provided with insulation (Schaeffer teaches that disks and the like to be coated, col. 3 ll. 36-40, it would have been obvious to coat any surface which requires protection due to high temperatures).  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/             Primary Examiner, Art Unit 3741